Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 1 of 23 Page ID #:4




                                      4                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 2 of 23 Page ID #:5




                                      5                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 3 of 23 Page ID #:6




                                      6                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 4 of 23 Page ID #:7




                                      7                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 5 of 23 Page ID #:8




                                      8                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 6 of 23 Page ID #:9




                                      9                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 7 of 23 Page ID #:10




                                      10                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 8 of 23 Page ID #:11




                                      11                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 9 of 23 Page ID #:12




                                      12                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 10 of 23 Page ID #:13




                                      13                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 11 of 23 Page ID #:14




                                      14                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 12 of 23 Page ID #:15




                                      15                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 13 of 23 Page ID #:16




                                      16                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 14 of 23 Page ID #:17




                                      17                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 15 of 23 Page ID #:18




                                      18                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 16 of 23 Page ID #:19




                                      19                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 17 of 23 Page ID #:20




                                      20                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 18 of 23 Page ID #:21




                                      21                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 19 of 23 Page ID #:22




                                      22                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 20 of 23 Page ID #:23




                                      23                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 21 of 23 Page ID #:24




                                      24                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 22 of 23 Page ID #:25




                                      25                            EXHIBIT 1
Case 2:19-mc-00039-UA-GJS Document 1-1 Filed 03/22/19 Page 23 of 23 Page ID #:26




                                      26                            EXHIBIT 1
